                          Case 19-30460-wva                Doc 40        Filed 08/08/19          Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF ILLINOIS


                                                                             Bankruptcy Proceeding No. 19−30460−wva
                                                                             Chapter No.: 13
                                                                             Judge: William V. Altenberger
In re: Leo Tigue
            Debtor(s)

SSN/Individual Taxpayer ID Number (ITIN):

xxx−xx−2104




PLEASE TAKE NOTICE that a hearing will be held

                      at U.S. Bankruptcy Court, Melvin Price US Courthouse, 750 Missouri Ave,
                         East St Louis, IL 62201
                     on 9/16/19 at 10:00 AM

to consider and act upon the following:

         Objection to Confirmation of the Plan filed by Trustee Russell C Simon

Creditor Objections: At least 10 days prior to the hearing on the objection to confirmation of the plan, the parties
shall meet and discuss possible resolution of the objection. The burden of scheduling this meeting shall be on debtors'
counsel.

Trustee Objections: In cases where the trustee files an objection to confirmation, the trustee shall schedule a
settlement conference to discuss possible resolution of the objection. Notice of the settlement conference shall be
posted on the trustee's website at least 10 days prior to the scheduled conference. All parties shall be prepared to
conduct a meaningful settlement conference on the date and at the time scheduled by the trustee. If the debtor has no
factual or legal basis on which to dispute the objection(s) raised by the trustee, the debtor shall file the necessary
pleadings/documents to cure the objection(s) no later than the date and time of the scheduled settlement conference.

Within two days following the settlement conference, debtor's counsel shall advise the Court (by email) of those
matters which have been resolved. Failure of the parties to comply with any of these provisions may result in the
imposition of sanctions, including the reduction of attorney's fees.

Dated: August 8, 2019

DIRECT ALL COURT CORRESPONDENCE TO:                                                               Donna N Beyersdorfer
U.S. BANKRUPTCY COURT                                                                             Clerk, U.S. Bankruptcy Court
750 MISSOURI AVENUE
EAST ST. LOUIS, IL 62201

IF A PARTY FAILS TO APPEAR IN PERSON OR BY COUNSEL THE COURT MAY PROCEED WITH
THE SCHEDULED HEARING AND MAY ENTER AN APPROPRIATE ORDER OR JUDGMENT
INCLUDING DISMISSAL OF THE PENDING MATTER.
Carrying of firearms is prohibited. Section 65 of the Illinois Firearm Concealed Carry Act prohibits a concealed carry license holder from
carrying a firearm on or into any building/property under the control of a federal government or the courts.

Hazardous road conditions may necessitate canceling scheduled hearings. When applicable contact the Bankruptcy Clerk's office at (618)
482−9400.
